DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 & 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Albert (US 2014/0194760).

Albert discloses; 
1.  A method comprising: acquiring reduced lead electrocardiographic data (reduced lead ECG data) (e.g., via the disclosed six ECG electrodes 826), wherein the reduced lead ECG data comprises less than twelve lead signals (e.g., via the disclosed determination of a subset of 10 and/or 6 electrode positions used from a standard 12 electrode lead); determining a type of each of the less than twelve lead signals; selecting a deep neural network based on the type of each of the less than twelve lead signals; and mapping (e.g., via the disclosed step of ‘matching’ and/or “pattern recognition) the less than twelve lead signals to a diagnosis using the deep neural network {e.g., [0005]-[0006], [0040], [0069], [0086]-[0089] & (Figs 8 & 9)}.


6. The method of claim 1, wherein the deep neural network is stored in a deep neural network library (e.g., via the disclosed database) and indexed based on a training data set used to train the deep neural network (e.g., [0084] & [0086]-[0089]).

7. The method of claim 6, wherein selecting the deep neural network based on the type of each of the less than twelve lead signals comprises matching the type of each of the less than twelve lead signals with an index of the deep neural network (e.g., via the disclosed ‘picture’ used to compare to said database) and selecting the deep neural network based on the type of each of the less than twelve lead signals matching the index, and wherein the index indicates lead signal types used to train the deep neural network (e.g., [0084] & [0086]-[0089]).

8. The method of claim 1, wherein acquiring reduced lead ECG data comprises measuring the less than twelve lead signals using less than 10 electrodes (e.g., [0097]-[0099]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert (US 2014/0194760) in view of Sutton et al. (US 2019/0231316).
Albert discloses the claimed invention having a method of acquiring reduced lead ECG data and determining a type of each of less than twelve lead signals, wherein the type of each of the less than twelve lead signals are distinct from each other type and further selecting and mapping a deep neural network based on the type of each of said twelve lead signals except wherein selecting and mapping of said deep neural networks from a plurality of possible deep neural networks based on the type of each said lead signals .  Sutton et al. teaches an ECG system that acquires ECG signals via an ECG acquisition module that may utilize lead sets with 3, 5 or 8 leads, wherein the signals obtained via the lead system are processed by an ECG analysis module.  The processed ECG signals are further used to identify signal characteristics that can be used by a diagnostic ECG system which utilizes separate modules, i.e. neural networks, which consists of a program module within a larger program, etc. {e.g., [0021], [0045]-[0046] & (Fig 1)}.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of acquiring reduced lead ECG data as taught by Albert with the use of obtaining processed ECG signals that are received by a diagnostic system operating a plurality of program modules, as taught by Sutton et al., since such a modification would provide the method of acquiring reduced lead ECG data and determining a type of each of less than twelve lead signals, wherein the type of each of the less than twelve lead signals are distinct from each other type and further selecting and mapping a deep neural network based on the type of each of said twelve lead signals, wherein selecting and mapping of said deep neural networks from a plurality of possible deep neural networks based on the type of each said lead signals for providing the predictable results pertaining to effective diagnostic of ECG characteristics via modular programming that is dynamically selected  {e.g., Sutton [0021], [0045]-[0046] & (Fig 1)}.  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Albert (US 2014/0194760) in view of YU et al. (US 2018/0116597).
Albert discloses the claimed invention having a method of selecting and mapping a diagnosis using a deep neural network except wherein said deep neural network comprises a convolutional network and a decision network.  Yu et al. teaches that it is known in the art to use a vital sign extraction method and system comprising a receiving module for receiving physiological information, a feature extraction module configured to extract features from said physiological information and a processing module for performing matching calculations of said feature in order to determine a diagnosis via an algorithm, wherein said algorithm includes a decision tree and/or a convolutional neural network {e.g., (abstract) & [0024]-[0025] & [0059]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Albert with the processing module algorithms as taught by Yu et al. since such a modification would provide the method of using a deep neural network comprising a convolutional network and a decision network for providing the predictable results pertaining to effectively determine the diagnosis or multiple fields, including ECG diagnosis based on extraction and matching techniques that can effectively analyze complex, physiological signals {e.g., Yu, (abstract) & [0024]-[0025] & [0059]).  

Claims 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert (US 2014/0194760) in view of Trenholm et al. (US 2016/0034809).

Albert discloses;

9.  A method: selecting an ECG training data pair comprising a lead signal set (e.g., via the disclosed method of “matching” information from the database to determine electrode position); selectively removing one or more lead signals from the lead signal set to produce a reduced lead signal set (e.g., via the disclosed control logic controlling the receipt of information for guiding electrode placement which directly correlates with the chosen lead configurations); feeding the reduced lead signal set to the deep neural network, the deep neural network configured to output a diagnosis based on the reduced lead signal set (e.g., via the disclosed means of determining the reduced lead signal set to a diagnosis) {e.g., [0005]-[0006], [0040], [0069], [0086]-[0090] & (Figs 8 & 9)}.

11. The method of claim 9, wherein the lead signal set is a twelve lead electrocardiogram of a patient (e.g., [0005]-[0006] & [0040]). 

Albert discloses the claimed invention having a method comprising selecting, feeding, and mapping ECG training data pair(s) utilizing a deep neural network further comprising a lead signal except wherein said method select, feeds and maps said lead signal based on a ground truth and wherein said method trains said deep neural network to automatically diagnose said reduce lead ECGs via the lead signals.  Trenholm et al. teaches that it is known to use a system and method for applying a deep learning neural network to data obtained from one or more sensors, linking the client to a network accessible system, configuring said system to allocate computing tasks and applying a neural network based classification process to said sensor data, wherein a training dataset is provided at a layer or analysis in which allows the neural network to learn in a training stage that is effected by back propagating the error to determine weights of the nodes of other hidden layers to minimize error.  Trenholm et al. also teaches the use of ground-truthing which reviews classification results determined by the use of the neural network, wherein a predetermined threshold can automatically trigger a job to ground-truth, which are specifically used to verify and authenticate medical diagnostics/analysis implementations (e.g., [0008]-[0009], [0090]-[0092] & [0152]-[0156]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method as taught by Albert with the use of the deep neural network utilizing ground-truthing for medical diagnostics/analysis as taught by Trenholm et al., since such a modification would provide the method comprising selecting, feeding, and mapping ECG training data pair(s) utilizing a deep neural network further comprising a lead signal, wherein said method selects, feeds and maps said lead signal(s) based on a ground truth and wherein said method trains said deep neural network to automatically diagnose said reduce lead ECGs via the lead signals for providing the predictable results pertaining to effectively utilizing data associated with physiological signals, wherein said data is satisfactorily processed, with minimal errors and is analyzed in such a manner that a medical diagnosis is accurate (e.g., [0008]-[0009], [0090]-[0092] & [0152]-[0156]).  

Claim(s) 15-16 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert (US 2014/0194760) in view of Sutton et al. (US 2019/0231316).
Albert discloses

15. An electrocardiogram (ECG) processing system (e.g., via the disclosed smartphone 1300) comprising: a display device (e.g., element 1309); a memory storing a deep neural network library, and instructions (e.g., via the disclosed ‘Electrode Placement Database’ 1313); and a processor (e.g., element 1309) communicably coupled to the memory and the display device and when executing the instructions, configured to: acquire reduced lead ECG data, wherein the reduced lead ECG data comprises less than twelve lead signals, each signal of the less than twelve lead signals comprising measured electrical potential across time; select a deep neural network from the deep neural network library based on the less than twelve lead signals; map the less than twelve lead signals to a diagnosis using the deep neural network; and display the diagnosis via the display device {e.g., [0005], [0069], [0086]-[0089], [0091] & (Figs 8-9 & 13)}.

16. The system of claim 15, the system further comprising less than 10 electrodes, and wherein the system is configured to acquire reduced lead ECG data using the less than 10 electrodes [e.g., 0069].
Albert discloses the claimed invention having an ECG processing system comprising a display device, a memory storing a deep neural network library and a processor configured to acquire reduced lead ECG data except wherein said memory stores a deep neural network library comprising a plurality of trained neural networks.  Sutton et al. teaches an ECG system that acquires ECG signals via an ECG acquisition module that may utilize lead sets with 3, 5 or 8 leads, wherein the signals obtained via the lead system are processed by an ECG analysis module.  The processed ECG signals are further used to identify signal characteristics that can be used by a diagnostic ECG system which utilizes separate modules, i.e. neural networks, which consists of a program module within a larger program, etc. {e.g., [0021], [0045]-[0046] & (Fig 1)}.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ECG processing system as taught by Albert with the use of obtaining processed ECG signals that are received by a diagnostic system operating a plurality of program modules, as taught by Sutton et al., since such a modification would provide the ECG processing system comprising a display device, a memory storing a deep neural network library and a processor configured to acquire reduced lead  ECG data wherein said memory stores a deep neural network library comprising a plurality of trained neural networks for providing the predictable results pertaining to effective diagnostic of ECG characteristics via modular programming that is dynamically selected by a designated user {e.g., Sutton [0021], [0045]-[0046] & (Fig 1)}.  

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Albert (US 2014/0194760) in view of Sutton et al. (US 2019/0231316), as applied to claims 15-16 above, in further view of YU et al. (US 2018/0116597).
Albert/Sutton et al. discloses the claimed invention having an ECG processing system comprising a processor configured to acquire reduced lead ECG data, select a deep neural network from a deep neural network library and map the less than twelve lead signals to a diagnosis using the deep neural network except wherein said deep neural network comprises a convolutional network and a decision network.  Yu et al. teaches that it is known in the art to use a vital sign extraction method and system comprising a receiving module for receiving physiological information, a feature extraction module configured to extract features from said physiological information and a processing module for performing matching calculations of said feature in order to determine a diagnosis via an algorithm, wherein said algorithm includes a decision tree and/or a convolutional neural network {e.g., (abstract) & [0024]-[0025] & [0059]).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the ECG processing system as taught by Albert/Sutton et al. with 
the processing module algorithms as taught by Yu et al. since such a modification would provide the ECG processing system comprising a processor configured to acquire reduced lead ECG data, select a deep neural network from a deep neural network library and map the less than twelve lead signals to a diagnosis using the deep neural network,  wherein said deep neural network comprises a convolutional network and a decision network for providing the predictable results pertaining to effectively determine the diagnosis or multiple fields, including ECG diagnosis based on extraction and matching techniques that can effectively analyze complex, physiological signals {e.g., Yu, (abstract) & [0024]-[0025] & [0059]).  

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 17 is deemed allowable subject matter since the closest prior art, as cited, fails to disclose, suggest and/or teach the claimed deep neural network comprising a convolutional neural network and a decision network wherein said network determines a lead type of each lead signal of the less than twelve lead signals, identifying at least one missing lead type based on the determined lead type and selecting the deep neural network based on the identified at least one missing lead type, in combination with the other claimed elements.

Response to Arguments
Applicant's arguments filed July 11, 2022 have been fully considered but they are not persuasive. The applicant argues the following points in which the examiner provides a reason(s) for an arguments.
In regards to independent claims 1, the applicant argues that the primary reference, Albert, fails to disclose, suggest and/or teach the feeding the reduced lead signal set to the deep neural network configured to output a diagnosis based on the reduced lead signal set, since Albert is silent in regards to utilizing less than twelve lead signals and mapping said signals to a diagnosis using a deep neural network.
Based on the broadest interpretation of the claims the examiner disagrees and further points out that Albert discloses that the electrical measurement obtained by the invention are increasingly important in medical therapy, diagnostics and research, wherein a variety of different lead patterns, including a ECGs taken with 3, 5, etc. lead systems are recorded and further used a valuable tools for treating patients at risk for heart disorders (e.g., [0005]-[0006]), wherein the determined electrode position, which is directly associated the different lead patterns and obtained ECG data, are further analyzed by a neural network that is trained to perform a specific tasks {e.g., [0040], [0069], [0086]-[0089] & (Figs 8 & 9)}.  Note that the present claim does not explicitly state how the deep neural network works and/or a specific action that the deep neural network performs that would exclude the neural network as disclosed by Albert to read over the claim language, i.e. based on the broadest interpretation of the claims Albert discloses the claimed deep neural network.
Applicant’s arguments with respect to claim(s) 15 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, filed July 11, 2022, with respect to the 112, 2nd paragraph claim rejections have been fully considered and are persuasive and have been withdrawn.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792